Warren E. Burger: We will hear arguments first this morning in number 74-799, United States against Foster Lumber Company. Mr. Smith you may proceed whenever you are ready.
Stuart A. Smith: Mr. Chief Justice and may it please the Court. This is a Federal Income Tax case here on certiorari to the United States Court of Appeals for the Eight Circuit. It involves an application of Section 172 of the Internal Revenue Code of 1954, which permits carry back and carryover of net operating loss deductions. The question presented in this case is whether the respondent can carry back a $42,000.00 net operating loss incurred in 1968, as an offset against its 1966 taxable income of $174,000.00, and after that offset, used $35,000.00 of that loss a second time against its 1967 taxable income. From a mathematical and statutory standpoint, we submit the answer to this question is plainly, no. The $42 --
Harry A. Blackmun: When you used the term a second time it has to be, no, does it not?
Stuart A. Smith: Exactly, but we think --
Harry A. Blackmun: Your opposition will disagree with that?
Stuart A. Smith: I am confident they will, Mr. Justice Blackmun.
Potter Stewart: You stated the issue in a loaded way --
Stuart A. Smith: Yes, but we think it is a way which is supported by the statute.
Potter Stewart: Yes, I know you are.
Lewis F. Powell, Jr.: They used the first time did not benefit the taxpayer at all, did it?
Stuart A. Smith: Did not benefit the taxpayer in the sense it did not reduce --
Lewis F. Powell, Jr.: It did not get any tax benefit whatever?
Stuart A. Smith: It did not reduce its tax liability.
Lewis F. Powell, Jr.: So when you say it was used, you are saying it just disappeared --
Stuart A. Smith: It disappeared by operation of the statute --
Lewis F. Powell, Jr.: Right.
Stuart A. Smith: -- Mr. Justice Powell. We submit that no part of the $42,000.00 loss remains for offset against 1967 income, the facts are stipulated and relatively straightforward. In 1966, the taxpayer corporation had taxable income of a $174,000.00. In 1968, it incurred a net operating loss of $42,000.00. In accordance with Section 172 of the Code, the respondent carried back its loss, $42,000.00 loss to 1966. Once that loss arrived back in 1966, the respondent had to re-compute its tax liability for its earlier year in 1966 as if that loss occurred in 1966. Now, it had to re-compute its tax liability pursuant to the code under two different methods. One is the so-called “regular method.” Section 11 provides for taxation of corporate income in accordance with prescribed rates. Now, once having subtracted $42,000.00 from $174,000.00, it arrived at the recomputed taxable income of $132,000.00. If the tax on that, on the regular -- according to the regular method was $58,000.00. It then engaged in an alternative tax computation, which was provided for corporations pursuant to Section 1201 (a) of the code. That alternative computation, it is permitted for corporations, which have net long -- net long-term capital gain. Now, its computation is set forth in our brief at, the various computations at page four, the Court will see that under the alternative method, the respondent subtracted its $42,000.00 loss from its $174,000.00 of taxable income and again had recomputed taxable income of approximately $132,000.00. It then had engaged in the two-step computation pursuant to the alternative tax. It subtracted its capital gain, well, essentially for short-term -- for shorthand purposes we call, its long-term capital gains, its partial tax-base was zero or negative amount and then it added it to that a flat 25% tax on its capital gains, the tax under that method, “alternative method,” was $41,000.00. Now, pursuant to the code, the taxpayer, the prescribed tax is the lower amount that is applicable. Now, this suit involves the year 1967. All the computations I have described thus far were applicable to year 1966. The respondent filed a refund claim for that year and that is the year it sued, asserting that even though its $42,000.00 loss, it was 1968, had been subtracted from its taxable income of $174,000.00 to yield a recomputed taxable income figure of a $132,000.00, it claimed that $35,000.00 of that loss was still available to offset its taxable income in 1967 which amounted to about $229,000.00. Now, the District Court upheld the respondent’s claim and the Court of Appeals affirmed. In so holding however, the Eight Circuit acknowledged that its decision was contrary to the applicable Treasury Regulations, which were adopted shortly after the 1954 codification.
Harry A. Blackmun: In this connection, has the Government’s position on this issue always been what it is today?
Stuart A. Smith: I think so Mr. Justice Blackmun. It is my impression that the Government’s position has uniformly been in accordance with the position we urge here and I might add also that the commentaries shortly after the 1954 coder in the late 50s and early 60s prior to the Tax Court’s Chartier decision, were uniformly in support of the Government’s reading of the statutes. Now, at the time of the Eight Circuit’s decision in this case, there were two circuits, which had rejected our position. However, they were briefed per curiam affirmances. In fact, the First Circuit in dismissing the Government’s appeal, I mean, affirming and dismissing the Government’s position, just characterized the position as unimportant and seldom occurring. The Eight Circuit here frankly acknowledged that it was influenced by the cumulative weight of these two adverse Circuit decisions.
Potter Stewart: They were what, affirmances of the Tax Court?
Stuart A. Smith: One was an affirmance of the Tax Court in the Chartier case --
Potter Stewart: In the Chartier case?
Stuart A. Smith: And the other one was in affirmance of a District Court, California decision, the Olympic Foundry case.
Potter Stewart: Which came after the Chartier case?
Stuart A. Smith: Which came after the Chartier decision.
Potter Stewart: And in which the United States District Court relied upon --
Stuart A. Smith: In which the United States District Court relied upon the Tax Court and was affirmed per curiam by Ninth Circuit. Now, shortly after within about three months of this decision, the Fourth Circuit issued what we believe is a well considered and comprehensive opinion in the Mutual Assurance Society of Virginia Corporation case, in which the Government’s position was squarely upheld as conforming with the statutory definition of taxable income. Shortly after that, the Sixth Circuit in the Axelrod case rejected an individual taxpayer's similar attempt to cumulate and pyramid the benefits of both the net operating loss carried back provisions and the alternative tax computations. We submit a resolution of this issue depends upon a careful analysis of the applicable statute, which is Section 172 of the 1954 code, specifically Subsection (b) (2). The pertinent part of that statute is set forth in our brief at the top of page 18. It provides, “the portion of such loss, which shall be carried to each of the other taxable years, shall be the excess if any of the amount of such loss, over the sum of the taxable income for each of the prior years to which such loss may be carried.” Now, the term “taxable income” in the statute is important. That is a technical term, which is elsewhere defined in the code in Section 63 (a), and taxable income in accordance with this definition means gross income minus the deductions allowed by this chapter. Now, here the 19 -- taxpayer’s 1966 taxable income was indisputably a $174,000.00. Its 1968 loss $68,000.00 -- it was $42,000.00. Carrying back the $42,000.00 loss to the $174,000.00 of taxable income, as the statute prescribes, in our view demonstrates that there was no statutory excess of a loss over taxable income, which the taxpayer could then use for a succeeding year. Now, the Eight Circuit in this case, in grappling with this admittedly technical problem, said it is impossible to find any plain meaning in the statutory language that would dispose of this controversy. The Court then engage in what we think is an erroneous groping for policy considerations. We think the statutory language is absolutely plain and admits of no other rational interpretation. The statute prescribes that the loss be netted against taxable income. Here the taxable income was $174,000.00, the loss was $42,000.00, there is no excess to carry forward to the year 1967.
Lewis F. Powell, Jr.: Mr. Smith, you are saying as I understand it, that the majority of the Tax Court was irrational in interpreting language that at least to me it seems ambiguous?
Stuart A. Smith: Well, we do not think it is ambiguous Mr. Justice Powell, and I would like to --
Lewis F. Powell, Jr.: The Tax Court at least --
Stuart A. Smith: Well I, well I--
Lewis F. Powell, Jr.: At least presumptively its rational on tax matters, have arrived --
Stuart A. Smith: I think, I think that is correct and I have as much deference for the Tax Court as perhaps anyone, but I think in this instance they misconstrued what we think is plain statutory language, which demonstrates that our interpretation is the correct interpretation.
Warren E. Burger: Do you think the Eight Circuit was wrong then in looking the underlying purpose of statute?
Stuart A. Smith: No, I do not think the Eight Circuit is -- was wrong, but I think in looking to the purpose of the statute in any statutory interpretation case, I think the Courts necessarily must look for policy, but I think they were wrong in their initial premise, that the statutory language had no plain meaning and that it was necessary then to look to some external purpose. These are detailed statutes Mr. Chief Justice, and I think that they had been amended constantly since 1921 and it is very difficult to discern any particular policy, because at any given time technical amendments are introduced which alter what one might perceive to be a basic policy. To us -- to the extent that there is a statutory historical evidence of how this decision should come out, it seems to us that Section 122 (b) of the 1930 Code -- 1939 code is instructive in the sense that I think it is without beyond doubt as we have point out in our reply brief, that the taxpayer’s position is impossible under the 1939 Code because the phrase upon which they rely, the final phase of the statute “to which such loss may be carried” did not exist in the 1939 Code. And when Congress amended the net operating loss carried back and carryover provisions in 1954, there is no indication that 172 (b) (2) was meant to do anything different than it had done under the 1939 Code. There were number of changes and the committee reports discuss them at great length, the span of years was enlarged and a variety of things were accomplished, but this basic proposition that in determining how much of a loss is “available” after it proceeds back was always to be a netting of loss against taxable income, which in this case includes all income, both ordinary income, what on my quote ordinary income and capital gains and in this case, that amount is a $174,000.00 and the $42,000.00 loss simply does not survive past that computation.
Byron R. White: Well does the -- does the loss -- is a loss available to taxpayer in ’66 at all?
Stuart A. Smith: Is the loss available to the taxpayer in ’66?
Byron R. White: I know you apply it to his income, and your, the income is more so the loss is all used, but how about in figuring his alternative tax?
Stuart A. Smith: Well, in figuring his alternative tax as the --
Byron R. White: Do you still use the same amount of capital gain as you -- as he does?
Stuart A. Smith: Of course, if you -- I think if you look at the computation at page 4 you will -- $42,000.00 is offset against the $174,000.00 of taxable income, that yields taxable income of under, pursuant to Section 63 (a), of approximately $132,000.00. Now, I think the quarrel between the parties is to the effect that it -- it contends that --
Byron R. White: I understand what the quarrel is. I just want to know from you just from my own information whether or not the alternative tax is figured on the full amount of the capital gain?
Stuart A. Smith: The alternative tax is figured on the full amount --
Byron R. White: $166,000.00.
Stuart A. Smith: $166,000.00 and that is, 25% of that yields to the tax figure for that year.
Byron R. White: Now, but a $166,000.00 or the $173,000.00 is capital gain.
Stuart A. Smith: That is right.
Byron R. White: And you will apply the $42,000.00 to reduce the total taxable income to $131,000.00?
Stuart A. Smith: That is right.
Byron R. White: Now, I suppose it would be possible to say that the $34,000.00 ought to reduce the amount of capital gain?
Stuart A. Smith: It would be possible to say that as an abstract matter, but it has been settled that that is not to be the case.
Byron R. White: Well, then it certainly is true then that the taxpayer gets no benefit whatsoever from the --
Stuart A. Smith: He gets no reduction in its tax liability, although --
Byron R. White: Although it reduced the amount of capital gain, he would get some benefit?
Stuart A. Smith: Yes but the Weil case has disposed to that proposition and that -- and that the correctness of the Weil issue is not at issue in this case. The tax in fact, the very Tax Court --
Byron R. White: You may say it is not at issue, but it is an important matter in --
Stuart A. Smith: Well, I do not think it is -- it is even strictly at issue Mr. Justice White, because for purposes of, if the Court were to agree with our -- with our computation --
Byron R. White: (Voice overlap) you are saying, we must decide the case on the assumption that the taxpayer gets no benefit whatsoever from $34,000.00 of his loss?
Stuart A. Smith: Gets no reduction in tax liability, that is right and essentially that is --
Byron R. White: That is all I wanted to know.
Stuart A. Smith: Okay.
Potter Stewart: But he would even if following your theory he would have if the figures were different?
Stuart A. Smith: He might if the figures were different --
Potter Stewart: I mean another taxpayer might --
Stuart A. Smith: Another taxpayer --
Potter Stewart: It is not inevitable that a taxpayer never would, that is my --
Stuart A. Smith: Exactly. This one did not simply because, if you look at 1967, the table at page three of our brief you will see that there is a large amount of ordinary income and a large amount of capital gain, so there would not be any benefit. Even under a contra-Weil approach, although we do submit -- so we do submit strictly speaking that since the year 1967 it is at issue here for this taxpayer, the correctness of Weil is not really an issue in this case, although we submit that it is correct.
Byron R. White: (Inaudible) he does not get any benefit from this $34,000.00, you say, he gets no tax benefit --
Lewis F. Powell, Jr.: Mr. Smith.
Stuart A. Smith: Yes.
Lewis F. Powell, Jr.: Approaching Mr. Justice White's point from a different angle, if you view this result in terms of economic reality, the way it works out with me is that this taxpayer net economic gain over the three-year period was $361,000.00, what the Government is proposing to do is to tax $396,000.00.
Stuart A. Smith: I do not think that is true, Mr. Justice Powell.
Lewis F. Powell, Jr.: Well, that is the reverse of the coin you have just conceded and that is that you are not giving the taxpayer a credit for $35,000.00 of loss, in effect you are taxing him?
Stuart A. Smith: Well, the reason we are not giving him credit so to speak, that simply by operation of the alternative tax computation.
Lewis F. Powell, Jr.: Right.
Stuart A. Smith: Exactly. Now, for the taxpayer to prevail we submit, you would have to in effect merge these two statues 1201 (a) and 172, and we submit they are simply not to be merged. Now --
Lewis F. Powell, Jr.: Statutes that you are talking about involve two basic tax approaches. Capital gains are quite different from ordinary income. Capital gains are often, perhaps usually, the product of accretion over periods of years, and if capital formation in this country is to be encouraged, and that was the purpose of the 25% alternative tax, it seems to me that the position you are arguing is counter productive to the basic theory of a capital gains tax?
Stuart A. Smith: Well, that may be true as a legislative matter, but we submit that when Congress used the term “taxable income” in Section 172 (b) (2), it very specifically rejected the notion of segmentation of these two kinds of -- of taxable income into its component parts which the alternative tax computation takes into account. When this $42,000.00 loss is carried back, what the taxpayer essentially is doing, is introducing the mechanics of the alternative tax computation with its segmented approach, that is its partial tax-base plus the alternative tax, plus the 25% flat tax computation, into the interest deices of Section 172 (b) (2). And we think that without some indication from Congress, because the statute is replete with modifications to the basic -- to the basic concept of taxable income, and there is no modification which would admit the segmented computation that the taxpayer seeks to introduce. There are only two statutorily prescribed computations; one, the regular tax computation and two, the alternative tax computation. What the taxpayer is trying to do is to take its $42,000.00 loss and net it against a segmented part of its 1966 taxable income, and without any statutory warrant for that position, we submit that it is simply not acceptable without some indication by Congress that this was to be the result. Now, we think that the statute does pose an insurmountable obstacle to the taxpayer’s position, and as a result it has to construe the statute in accordance what we believe is a forced and no natural reading. Now, looking back at page 18 again of our brief, it argues that the phrase, “to which such loss shall be -- to which such loss may be carried,” modifies the phrase taxable income as well. Now, that was essentially the gist of the Tax Court’s holding in Chartier Real Estate Company. And we submit there is no statutory basis for saying that the loss of $42,000.00 is carried back against only the $7,000.00, which represents the partial tax-base under Section 1201 (a). There is no support in the legislative history to that approach and moreover the term, “carry” contrary to the taxpayer’s argument and the taxpayer -- and the Tax Court’s position has a temporal connotation and not insofar a loss is carried back from 19 -- from one year to another, from 1968 to 1966. And there is no basis for saying that the loss is carried back to a particular type of income in 1966, it is carried back to the --
Byron R. White: Did the taxpayer had $15,000.00 for the capital gain in ’66, and the same loss to be carried back? I suppose the loss carried back to reduce taxable income would have eaten up all that income, it would have eaten up all of the loss, I mean, it would eat up all of the income?
Stuart A. Smith: Well, you say that we have a $42--
Byron R. White: Including there would been no alternative tax --
Stuart A. Smith: There have been no alternative tax and the loss would have eaten up all of the income. We submit that essentially the alternative tax is a separate statutory system, designed by Congress to benefit the taxation of capital gains and it cannot be -- its mechanics cannot be imported into this --
Byron R. White: So in my example there would have been -- the taxpayer could not have just carried forward that part of the -- carried forward the part of the loss carry back that was not eaten up by ordinary income?
Stuart A. Smith: In your example with no capital gains, the regular tax computation would have been used and whatever the -- if -- then it would have been forty-two less fifteen and there would have been a remaining loss available.
Byron R. White: Yes.
Stuart A. Smith: But essentially the --
Byron R. White: But if there had been ordinary income of five and capital gain of fifteen, the carry back would have been reduced by twenty?
Stuart A. Smith: Exactly.
Byron R. White: And not just by five?
Stuart A. Smith: Exactly.
Byron R. White: Which is the claim in this case?
Stuart A. Smith: Exactly, exactly. If there are no further questions, I would like to save my remaining time for rebuttal.
Warren E. Burger: Very well. Mr. Baker.
Russell W. Baker: Mr. Chief Justice may it please the Court. The Court by its questions has indicated that it understands the Government’s real position in terms of the consequences of its position, and that is to repeat, that under the special circumstances of this case, the net operating loss of the taxpayer is to be wasted. Put in numbers, this means that that part of the capital gain we received in 1966, which absorbed the loss, is really taxed at a 73% rate in this manner. 25% for an alternative tax, 48% by reason of the failure to allow us to carry it against ordinary income of another year, disregarding surtax exemptions. And today with the alternative tax rate on corporation at 30%, instead of the 25% which existed in the late 60s, that rate -- that total effective rate would be 78%.
Warren E. Burger: Well, I gathered what Mr. Smith was saying is that when the statute is clear, that is bound have some situations that are going to cut both ways, sometimes the statute will be good for taxpayer and sometimes it will work the other way and yet, if the statute in its language is clear, we are obliged to ignore the policy and the objective?
Russell W. Baker: I believe that would be correct, Your Honor. If the language is clear you are obliged to ignore the policy.
Warren E. Burger: Where do you think the language is not clear in --
Russell W. Baker: First of all and primarily, we rely upon the same analysis used by the Tax Court, and that is the sentence in question is capable of being read that to which the loss may be carried, modifies taxable income. Here is where the Eight Circuit below agreed with the Tax Court. It said either reading of the -- of this sentence is plausible, to use its exact words, this phrase could modify taxable income or it could modify the years, the earlier taxable years. And if there were no doubt about this, if -- then we would have to fall back on alternative arguments. If the Court found that the modified phrase did not modify taxable income at all, we would have had alternative arguments, but we chose to place our argument on the ground used by the Tax Court that there was an ambiguity. The Tax Court --
Harry A. Blackmun: The Tax Court has been consistent through the years on this, has it not?
Russell W. Baker: Yes, Mr. Justice Blackmun, the Tax Court first ruled in 1969, since then it has a couple of more cases, involving the same question, and as late as last year it said, “we remain convinced of the soundness of the Chartier decision.” That decision did take on, unlike almost any other case we have, did take on both prongs of this problem. The taxpayer is first asked to carry back his loss and take it against the capital gain, thus raising problem, which was raised by Mr. Justice White. Could he take it against the capital gain? The Tax Court examined the alternative tax provisions very clearly and said it is unmistakable, you cannot do it, Congress has just said so. So no, the answer is no, you cannot take it there. The taxpayer’s alternative was I should like to carry the loss over to the next year since I could not use it in the capital gain here. The Tax Court here turned to the loss provisions of the code and found under the sentence that we were discussing, that he could carry the loss on to the next year. So the Tax Court had both -- both things before it. It upheld its wild option that it cannot reduce the capital gain, but it allowed the carry over to the next year and did not therefore require the taxpayer to waste his net operating loss. Now, the unusual feature of the Government’s position in this case is that the Government will readily concede to this Court, that a capital gain in some of the eight possible carry years will not affect the matter at all. In a few cases like ours, where the capital gain comes early in the carry period, then we are required under the Government’s position to waste our loss, but if the capital gain is delayed far enough in this total eight-year period, so that ordinary income can accumulate to absorb the loss, then the taxpayer gets both, the use of his loss and the favorable capital gains rate. So, it is a matter of timing within the carry period. This matter of, and when I say a matter of timing, I am talking about timing within the eight possible carry years. The discrimination between taxpayers within that period under the Government’s position is based on no policy whatever. It is wholly fortuitous, the order in which --
Potter Stewart: There is nothing new about the proposition that the internal revenue code has all sorts of classification as it resulted in any individual case in fortuitous of impact? The very fact that you are limited for example in your carry over -- carry year, three years back and five years forward, leads to fortuitous results for taxpayers who either have, again whether if their timing is wrong?
Russell W. Baker: I agree with your comment entirely --
Potter Stewart: If the carry years do not cover their loss, for example --
Russell W. Baker: I agree with your comment entirely.
Potter Stewart: It is fairly fortuitous as to the arbitrary three-year back and five-year forward results and sometime an fortuitous impact?
Russell W. Baker: Certainly, it is. I do not claim that if it is the job of this Court to straighten out all of the angles in the Internal Revenue Code. As you say, we cannot carry a loss back more than three-years, or we cannot carry it over more than five-years. The reason we have stressed this, as the Courts below did is, if the Court finds there is an ambiguity in this language and it is not quite clear what Congress was doing, then it is in order for the Court to look to the consequences in order to select between competing interpretations. Foster, to continue this line of thought for one moment more, Foster must in this ambiguous area waste its net operating loss. But if it has a competitor across the street, identical in every respect to it, except one and that is that its capital loss came one year later, two years before the net operating loss, that competitor gets the capital gain rate, gets to use its net operating loss, but under the Government’s position we do not. Again, Mr. Justice Stewart, if this is commanded by Congress, we have to live with it. We have tried to assist the Court on this very point by including in our brief at page 25, a table which shows the consequences of the Government’s position. Now, this is not a table with assumed specific dollars in it. It is just a plain statement of what happens to a net operating loss when it encounters a capital gain in each of the eight carry years. And it states the government what happens under the government’s position and what happens under our position, and therefore, we hope effectively, points up the point we are trying to make in this regard. We should say something because this is our opportunity to reply to the Government’s reply brief. Mr. Justice Powell mentioned a moment ago that the -- that the amount the Government proposes to tax us on in the period is $396,000.00, instead of the $361,000.00. The Government strenuously contests this point in its reply brief. At page eight, they say and I read from the Government’s reply brief at page eight, “respondent and the amicus further argue that the Government’s position with tax respondent on a total of $396,000.00 for the three-year period ’66–’68, although respondent’s aggregate income for the period was $361,000.00.” A careful analysis of the figures demonstrates that this statement is simply inaccurate. Our response is our statement is accurate. The Government’s error is plain in this regard and as pointed up by the statement on the next page, page nine, where the statement is made computing the tax, and it is underlined, on the same $132,000.00 of taxable income, but by the alternative method provided in Section 1201, produce the lower tax of $41,000.00. As in the exchange with Mr. Justice White, I think it was brought out clearly to the Court that the alternative tax was on the total $167,000.00 of capital gain. The Government in its point one and its reply brief says the statute is clear. Of course, if the statute is clear and the Congress commands us to do as the Government indicates, we lose. We have felt that our ambiguity in the statute is demonstrated by the opinions of the lower court and that the consequences we have pointed out are important and should be considered by this Court. The fact is that the Government is asking for such an unusual out of the ordinary result here that it had seemed to us that they should be able to point to some indication by Congress, that it knew, it was enacting the result, which they have asked for. The fact is that over the years, neither Congress has indicated that nor more importantly has the Internal Revenue Service indicated to Congress that it was taking an administrative position that would yield such a result as they ask for today. And this problem has been with us for a long enough time for a some kind of administrative position to have been communicated to Congress on this point, yet I think there is none. The Government in its reply brief and also this morning states, the taxpayer result would have been impossible under the 39 code. We do not agree. We think our result could have been possible under the 39 code for a couple of reasons if not more. Certainly the same policy factors were acting under the 39 code as are acting today. The Merrill case cited by the North River amicus brief, is a clear indication that the Courts could have easily reached our result under the 39 code. Second thing I would like to point out is the existence of the Treasury Regulation under the 39 code, which says, net operating loss is available except to the extent absorbed by the taxable income of earlier years. Now, the word “absorbed” surely has some overtone of usefully applied. Congress would have been looking at that Regulation, we may assume, when it enacted the 1954 Internal Revenue Code, at which time, as the Government’s counsel has pointed out, this whole section was rewritten, lots more was done to it than merely add the phrase “to which the loss may be carried,” which has so emphasized. It would be entirely within the realm of possibility for that phrase to have been added as a matter of clarification. Congress could have well felt or whatever draftsman was acting for Congress could have well felt, that he was simply continuing a computational rule which had there to fore existed. Mr. Chief Justice, the respondent would ask this Court to affirm the judgment below and in effect the views of the Tax Court for the reasons that are presented in our brief and here this morning.
Warren E. Burger: Thank you. Mr. Smith do you have anything further?
Stuart A. Smith: If the Court has no further questions we submit.
Warren E. Burger: Very well gentleman, thank you. The case is submitted.